Citation Nr: 0740936	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001, 
for the grant of service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2004, the veteran requested a hearing before the 
Board.  In October 2007, the RO scheduled the veteran for 
this hearing in November 2007.  However, the veteran failed 
to appear.  Therefore, the Board finds that all due process 
has been met with respect to the veteran's hearing request.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
diabetes mellitus, type II, was received on July 16, 2001; 
there are no communications prior to this time which may be 
considered a formal or informal claim.

2.  The RO established service connection for diabetes 
mellitus, type II, effective May 8, 2001, the effective date 
of the law making diabetes mellitus a presumptive disability 
based on herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
May 8, 2001, for a grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in July 
2001.

A letter dated in May 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was asked to identify any VA or 
private medical treatment.  The various types of evidence 
that might support his claim were listed.  The letter 
outlined VA's responsibilities with respect to obtaining 
evidence on the veteran's behalf.  The veteran was informed 
that in order to warrant an earlier effective date, the 
evidence must show that entitlement arose, as defined by the 
law and regulations, prior to the date awarded.  The veteran 
was also informed how VA determined the correct effective 
date.  The veteran was told to send the RO any evidence in 
his possession that pertained to his claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been obtained.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

The veteran filed his claim for service connection in July 
2001.  By decision dated in August 2002, the RO granted 
service connection for diabetes mellitus associated with 
herbicide exposure and assigned an effective date of July 9, 
2001.

In a July 2003 rating decision, the RO assigned an earlier 
effective date of May 8, 2001, for the grant of service 
connection for diabetes mellitus, based upon liberalizing 
legislation that authorized presumptive service connection 
for diabetes mellitus for exposure to herbicides effective 
May 8, 2001.  The RO noted that the veteran's claim was 
received within one year of effective date of the 
liberalizing legislation.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim or a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2007).  
Unless specifically provided, such determination is made on 
the basis of the facts found.  38 C.F.R. § 3.400(a).  
Benefits are generally awarded based on the 'date of receipt' 
of the claim.  38 C.F.R. § 3.1(r), 3.400 (2007).  The 
effective date of a grant of disability compensation based on 
a grant of service connection is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b) (2) (i) (2007).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (§ 1116) to title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).  Pursuant to 38 
U.S.C.A. § 1116, VA, in 2000, requested that the National 
Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published notice of a final rule in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for Type II diabetes with an 
effective date of July 9, 2001.  See 66 Fed. Reg. 23,166-69 
(May 8, 2001).

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.

The veteran's discharge from service was in May 1967.  
Although the veteran contends that he was first diagnosed 
with diabetes in April 1991, the veteran did not file an 
original claim for service connection for diabetes until July 
2001 and has not contended that he did.  Given the foregoing 
and the fact that the veteran did not file a claim for 
service connection within one year after separation from 
service, the effective date is the date of receipt of the 
original claim, or the date that entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b) (2).  
Thus, the earliest date for which entitlement to service 
connection for diabetes could normally be granted is the date 
of receipt of the veteran's original claim, or July 16, 2001.  
The RO has assigned an effective date of May 8, 2001.  
Therefore, the veteran's claim for an earlier effective date 
for service connection for diabetes must be denied.  The 
facts are not in dispute and application of the law to the 
facts is dispositive.  Where, as here, there is no 
entitlement under the law to the benefit sought, the appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The claim for an effective date earlier than May 8, 2001, for 
the grant of service connection for diabetes mellitus is 
denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


